J-S23008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 KENNETH JOHN SHAFFER SR.                  :
                                           :
                    Appellant              :   No. 3470 EDA 2019

        Appeal from the Judgment of Sentence Entered July 6, 2015
    In the Court of Common Pleas of Wayne County Criminal Division at
                      No(s): CP-64-CR-0000042-2006


BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                              Filed: October 29, 2020

      Appellant, Kenneth John Shaffer, Sr., appeals pro se and nunc pro tunc

from the judgment of sentence imposed on July 6, 2015, following his guilty

plea to various offenses including rape of a child and involuntary deviate

sexual intercourse. Appellant asserts that the trial court erred in denying his

request to appoint an expert witness and not holding a new sexually violent

predator (SVP) assessment hearing. Appellant also argues that the trial court

violated the terms of his plea agreement when it imposed a sentence greater

than the mandatory minimum range at his resentencing hearing. Appellant

additionally   claims   that   his   resentencing   violated   double   jeopardy

constitutional protections.    Further, Appellant challenges the discretionary

aspects of his sentence. Lastly, Appellant argues that the trial court erred in

denying his post-sentence motion wherein he challenged the violation of his
J-S23008-20



plea agreement and the trial court’s lack of jurisdiction to increase his

sentence. We affirm.

       This Court previously set forth the relevant facts and procedural history

of this case as follows:

       On May 12, 2006, [Appellant] pled guilty to two counts each of
       aggravated indecent assault and corruption of a minor, and one
       count each of rape of a child, involuntary deviate intercourse
       [(IDSI)], statutory sexual assault and [indecent exposure].[fn2]
       [The trial court ordered that a presentence investigation and a
       Sexual Offender Assessment Board assessment. On September
       7, 2006, Appellant’s counsel filed a motion to continue the
       sentencing hearing and for the appointment of an independent
       psychological expert for the sexually violent predator assessment.
       The trial court denied that motion the following day.]             On
       September 11, 2006, the trial court sentenced [Appellant] to an
       aggregate sentence of [sixteen] years and [six] months to [forty-
       five] years in prison. [During the sentencing hearing, the trial
       court found Appellant to be a sexually violent predator. Appellant]
       filed a motion for reconsideration of sentence, which the trial court
       denied.[1] Thereafter, the Commonwealth filed a petition to
       amend sentence, averring that there was an error in the
       sentencing computation, but that the total sentence imposed was
       appropriate. On December 14, 2012, the trial court entered an
       order [to correct a clerical error] which clarified that [Appellant’s]
       total sentence is [fifteen] years and [six] months to [forty-five]
       years in prison. [This new aggregate sentencing calculation was
       erroneous.] Subsequently, on February 28, 2013, the trial court
       entered another order that amended the December 14, 2012
       sentencing order to read that [Appellant’s] total sentence is
       [sixteen] years and [six] months to [forty-five] years in prison.


____________________________________________


1 Appellant did not raise the issue of the trial court’s denial of his request for
the appointment of an expert for the SVP hearing or challenge the trial court’s
determination that he was an SVP in his September 21, 2006 post-sentence
motion for reconsideration of sentence.




                                           -2-
J-S23008-20


       On July [19], 2013, [Appellant], pro se, filed [a Post Conviction
       Relief Act (PCRA)][2] petition. The PCRA court appointed attorney
       [Lindsey] Collins as counsel. Attorney Collins filed an amended
       PCRA petition on [Appellant’s] behalf alleging improper sentencing
       on the rape of a child count.             The PCRA court and the
       Commonwealth agreed that a sentencing error was made in
       relation to the rape of a child count.[3] Accordingly, the PCRA court
       vacated the sentence imposed on that count only. On February
       28, 2014, following a hearing, the PCRA court resentenced
       [Appellant] solely on the rape of a child count to [five years and
       six] months to [twenty] years in prison.             Based on this
       resentencing, [Appellant’s] new total aggregate sentence was
       [sixteen] to [forty-five] years in prison. [Appellant] filed a motion
       for reconsideration of sentence, which the PCRA court denied on
       March [12], 2014.

              18 Pa.C.S. §§ 3125(a)(7), (a)(8), 6301, 3121(c),
          [fn2]

          3123(a)(7), 3122.1, [3127(a)].

Commonwealth v. Shaffer, No. 1085 EDA 2014, 2014 WL 10558548, *1

(Pa. Super. filed Nov. 26, 2014) (unpublished mem.) (Shaffer I).

       The Shaffer I Court vacated the PCRA court’s order, holding that when

the sentence on one count in a multi-count case is vacated, then all sentences

for all counts must be vacated if the invalidity of the sentence would have

affected the trial court’s sentencing on the remaining counts. Id. Because

this Court could not determine if the “invalidity of the sentence on the rape of

a child count would have affected the trial court’s sentencing on the remaining

____________________________________________


2   42 Pa.C.S §§ 9541-9546.
3 Specifically, the Commonwealth conceded that the trial court erroneously
calculated the guideline range for rape of a child using the Sixth Edition of the
Sentencing Guidelines instead of the Fifth Edition, which were applicable at
the time the offense was committed. See Commonwealth’s Memo. of Law,
1/27/14, at 1-2.


                                           -3-
J-S23008-20



counts,” we vacated the February 28, 2014 sentencing order and remanded

for resentencing on all counts. Id. at *1-2.

       On June 5, 2015, prior to the resentencing hearing, Appellant filed a pro

se motion for appointment of an expert witness for the SVP hearing and for a

continuance of the sentencing hearing.4          Appellant’s counsel adopted the

motion during a subsequent hearing, which the trial court denied.

       The trial court ordered an amended pre-sentence investigation report

(PSI) in advance of the resentencing hearing. On July 6, 2015, the trial court

resentenced Appellant to consecutive terms of incarceration of five years and

six months to twenty years for rape of a child (count two), five to ten years

for IDSI (count four), one to five years for statutory sexual assault (count

nine), two years and six months to five years for aggravated indecent assault

(victim less than thirteen years of age) (count twelve), and two to five years

for aggravated indecent assault (victim less than sixteen years of age) (count

seventeen). The court also imposed concurrent terms of incarceration of three

months to two years for indecent exposure (count twenty-two), and six

months to two years for each count of corruption of minors (counts twenty-


____________________________________________


4 A pro se filing submitted by a counseled defendant is a legal nullity.
Commonwealth v. Nischan, 928 A.2d 349, 355 (Pa. Super. 2007). “When
a counseled defendant files a pro se document, it is noted on the docket and
forwarded to counsel pursuant to Pa.R.Crim.P. 576(A)(4), but no further
action is to be taken.” Commonwealth v. H. Williams, 151 A.3d 621, 623
(Pa. Super. 2016).




                                           -4-
J-S23008-20



five and thirty-one).      Thus, Appellant’s aggregate sentence was sixteen to

forty-five years’ incarceration with credit for time served. On July 15, 2015,

Appellant filed a pro se post-sentence motion, which the trial court denied on

August 3, 2015.

       Two further appeals and a PCRA petition followed, which we need not

discuss in detail. On April 25, 2018, following a Grazier5 hearing, the trial

court entered an order allowing counsel to withdraw and for Appellant to

proceed pro se. On July 25, 2018, the trial court restored Appellant’s right to

file post-sentence motions and a direct appeal nunc pro tunc. Appellant filed

a timely, pro se post-sentence motion on July 30, 2018.

       Appellant’s post-sentence motion raised the following issues: (1) the

sentence violated his plea agreement; (2) the trial court lacked jurisdiction to

increase his sentence; (3) the trial court improperly denied his request for an

independent expert for his SVP hearing at resentencing; and (4) requested

reconsideration of his sentence. After 120 days passed, the clerk of courts

did not enter an order denying his post-sentence motion by operation of law.

Nevertheless, Appellant filed a notice of appeal on December 14, 2018. This

Court quashed the appeal because an order denying his post-sentence motion

by operation of law had not been entered. Commonwealth v. Shaffer, No.

3588 EDA 2018, 2019 WL 3384780, *1 (Pa. Super. filed July 26, 2019)

(unpublished mem.) (Shaffer II).

____________________________________________


5   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -5-
J-S23008-20



       The Shaffer II Court remanded this case to the trial court to rule on

Appellant’s post-sentence motion. Id. at *2. The Shaffer II Court further

ordered that the motion be deemed filed nunc pro tunc as of the date the

certified record was remanded, essentially restarting the 120-day period in

which the trial court could rule on the motion.      Id.    Notwithstanding this

Court’s reinstatement of his July 30, 2018 post-sentence motion nunc pro

tunc, Appellant filed an additional pro se post-sentence motion on November

13, 2019.6 The trial court entered an order denying the post-sentence motion

on November 14, 2019. Appellant timely filed a notice of appeal along with a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. The

trial court filed a Rule 1925(a) opinion.

       On appeal Appellant raises the following issues, which we summarize as

follows:

       1. Did the trial court err in denying Appellant an expert witness
          and a new SVP assessment to correct a lingering due process
          error?

       2. Did the trial court err in not sentencing Appellant to the
          mandatory minimum sentence for count two in violation of his
          plea agreement?

       3. Did the trial court impose an illegal sentence?

       4. Did the trial court err in denying Appellant’s motion for
          reconsideration of sentence?

Appellant’s Brief at 10.

____________________________________________


6The text of the November 13, 2019 post-sentence motion is identical to that
of the July 30, 2018 post-sentence motion.

                                           -6-
J-S23008-20


         Denial of Appointment of Expert for SVP Hearing Claim


       In his first issue, Appellant asserts that the trial court erred in denying

his motion for the appointment of an expert and a new SVP hearing.

Appellant’s Brief at 23-27. Appellant argues that when this Court vacated his

2006 judgment of sentence and remanded this matter for resentencing in

Shaffer I, his SVP status was also vacated. Id. at 25 (citing Commonwealth

v. Harris, 972 A.2d 1196 (Pa. Super. 2009); Commonwealth v. Smalls,

100 EDA 2016, 2017 WL 568896 (Pa. Super. filed Feb. 13, 2017) (unpublished

mem.)). Appellant argues that the trial court erred by reimposing his SVP

status at the July 6, 2015 resentencing hearing on the basis of the original

2006 SVP hearing without holding a new SVP hearing.               Id. at 26-27.

Specifically, Appellant contends that because he is an indigent defendant, the

trial court should have appointed an expert and that its failure to do so denied

him due process of law. Id. at 26-27 (citing, inter alia, Commonwealth v.

Curnutte, 871 A.2d 839 (Pa. Super. 2005), and Commonwealth v.

McWilliams, 887 A.2d 784 (Pa. Super. 2005)).

       Appellant also argues that his SVP designation must be vacated

pursuant to Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017)

(Butler I),7 Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), and
____________________________________________


7 Our Supreme Court has since overruled this Court’s decision in Butler I,
holding that the lifetime registration, notification, and counseling
requirements (RNC requirements) applicable to SVPs under SORNA do not
constitute criminal punishment and are not punitive nor unconstitutional.
Commonwealth v. Butler, 226 A.3d 972, 993 (Pa. 2020) (Butler II).


                                           -7-
J-S23008-20



Commonwealth v. Luciani, 201 A.3d 802 (Pa. Super. 2018). Id. at 22.

However, Appellant does not discuss these cases in his analysis of legal

authority in his brief. Id.

      The Commonwealth responds that the SVP designation was a collateral

consequence of Appellant’s conviction and was not part of this Court’s order

vacating Appellant’s judgment of sentence and remanding this matter for

resentencing. Commonwealth’s Brief at 5-6. Therefore, the Commonwealth

argues that because the trial court made its SVP determination in 2006 and

Appellant had not been granted a new SVP hearing, there was no need to

appoint an expert for the 2015 resentencing. Id. at 6. The trial court did not

address whether Appellant was entitled to a new SVP hearing at his July 6,

2015 resentencing hearing in its opinion.

      When a case is remanded, “[a] trial court has an obligation to comply

scrupulously, meticulously, and completely with an order of [the appellate

court] remanding a case to the trial court.” Commonwealth v. G. Williams,

877 A.2d 471, 474 (Pa. Super. 2005). The trial court is required to “strictly

comply with the mandate of the appellate court.”      Id. at 474-75 (citation

omitted). Issues not included in the mandate cannot be considered by the

trial court. Id. at 475. “To interpret the remand order, it is necessary to

examine the context of the order.” Id. at 476.

      Additionally, where an appellant has already had the benefit of a direct

appeal, which resulted in remand for resentencing, any issues not raised in

his prior appeal are waived on a subsequent appeal. See Commonwealth

                                    -8-
J-S23008-20



v. Rominger, 199 A.3d 964, 975 (Pa. Super. 2018), appeal denied, 217 A.3d

217 (Pa. 2019); see also Commonwealth v. Anderson, 801 A.2d 1264,

1266 (Pa. Super. 2002) (stating “having been re-sentenced following remand,

[the defendant] could not file another direct appeal attacking his conviction:

the only issues reviewable in a direct appeal would be challenges to the

sentence imposed following remand.” (citations omitted)).

      In Shaffer I, Appellant challenged his amended sentence. Shaffer I,

2014 WL 10558548 at *1. Appellant did not challenge the trial court’s denial

of his September 7, 2006 motion for appointment of an expert for the SVP

hearing or his designation as an SVP in his previous direct appeal; therefore

these issues are waived in the present appeal. See Rominger, 199 A.3d at

975; see also Anderson, 801 A.2d at 1266.

      Additionally, in Shaffer I, this Court vacated the February 28, 2014

sentencing order and remanded for resentencing on all counts so the trial

court could consider its entire sentencing scheme.      Shaffer I, 2014 WL

10558548, at *1. Reading this Court’s decision in Shaffer I in context, our

order vacating Appellant’s judgment of sentence and remanding for

resentencing cannot be read to include a new SVP hearing, and therefore,

Appellant’s claim fails. See G. Williams, 877 A.2d at 476.

                   Violation of Plea Agreement Claim

      In Appellant’s second issue, he argues that the trial court violated his

plea agreement by sentencing him to five years and six months to twenty

years of incarceration for count two, rape of a child, when the plea agreement

                                    -9-
J-S23008-20



called for a mandatory minimum sentence of five to ten years. Appellant’s

Brief at 28-32. Appellant contends that he is entitled to enforce the terms of

his plea agreement. Id. at 30 (citing Commonwealth v. Hainesworth, 82

A.3d 444 (Pa. Super. 2013) (en banc)).8                Appellant argues that all of the

sentencing guideline forms state that he entered a negotiated plea agreement.

Appellant’s Reply Brief at 2-3.

       The Commonwealth responds that there was no plea agreement

because Appellant entered an open plea. Commonwealth’s Brief at 5. The

Commonwealth         argues    that    in      the   guilty   plea   colloquy,   Appellant

acknowledged that he could be sentenced to up to forty years’ incarceration

for the rape of a child charge. Id. The trial court did not discuss Appellant’s

claim regarding his plea agreement in its 1925(a) opinion.

       When evaluating the terms of a negotiated plea agreement, we are

guided by the following long-standing principles:

       Although a plea agreement occurs in a criminal context, it remains
       contractual in nature and is to be analyzed under contract-law
       standards. Furthermore, disputes over any particular term of a
       plea agreement must be resolved by objective standards. A
____________________________________________


8 Appellant also argues that the SOAB report used the definition of a predatory
act from Megan’s Law III instead of the definition from Megan’s Law II, which
was used in his guilty plea colloquy. Appellant’s Brief at 32. Appellant claims
this is also a breach of his plea agreement and invalidates the SOAB report in
its entirety. Id. This issue was not raised at the July 6, 2015 sentencing
hearing nor was it included in Appellant’s July 30, 2018 post-sentence motion,
and new issues may not be raised for the first time on appeal. See
Commonwealth v. P.L.S., 894 A.2d 120, 132 (Pa. Super. 2006) (holding
issues related to SVP hearing not raised at the hearing or a post-sentence
motion are waived); see also Pa.R.A.P. 302(a).


                                            - 10 -
J-S23008-20


       determination of exactly what promises constitute the plea
       bargain must be based upon the totality of the surrounding
       circumstances and involves a case-by-case adjudication.

Commonwealth v. Kroh, 654 A.2d 1168, 1172 (Pa. Super. 1995) (citations

omitted); see also Hainesworth, 82 A.3d at 447.

       Instantly, Appellant’s written guilty plea colloquy states that in exchange

for Appellant pleading guilty to the agreed upon counts, the Commonwealth

would nolle prosse or withdraw the remaining charges. Nothing in the written

colloquy indicates that the Commonwealth would recommend a sentence of

five to ten years for the charge of rape of a child.9 The notes of testimony

from the guilty plea hearing indicate that the Commonwealth did not make

any promises to Appellant except that to withdraw the remaining charges.

N.T. Guilty Plea Hr’g, 5/12/06, at 10. Appellant further acknowledged that

the trial court could impose a sentence of up to forty years’ incarceration on

the charge of rape of a child. Id. at 11. Based on our review of the record,

we conclude that Appellant’s argument that a plea agreement existed for a

____________________________________________


9 Appellant refers to several questions on page nine of his written guilty plea
colloquy, which asks if he understands that the Commonwealth would seek a
mandatory minimum sentence of five years for the charge of rape of a child
and the trial court is required to impose that mandatory minimum sentence
as proof of the aforementioned agreement for a sentence of five to ten years.
Appellant’s Brief at 28-29. We cannot agree with this interpretation. These
questions exist to ensure that Appellant understands that he is subject to a
mandatory minimum sentence to ensure that his plea is knowingly,
intelligently, and voluntarily tendered. See Commonwealth v. Broaden,
980 A.2d 124, 129-30 (Pa. Super. 2009) (stating the requirement that a
defendant must be informed of the Commonwealth’s intention to seek a
mandatory minimum sentence before entering a guilty plea).


                                          - 11 -
J-S23008-20



sentencing recommendation of five to ten years’ incarceration for the charge

of rape of a child is not supported by the record and is meritless. See Kroh,

654 A.2d at 1172; see also Hainesworth, 82 A.3d at 447.               Accordingly,

Appellant is not entitled to relief on this claim.

                              Double Jeopardy Claim

       In his third issue, Appellant claims that his sentence is illegal because it

violates constitutional double jeopardy protections prohibiting an increased

aggregate sentence following a post-remand resentencing. Appellant’s Brief

at 34. Appellant alleges that the trial court erred by imposing a sentence of

two to five years’ imprisonment on count seventeen, aggravated indecent

assault, consecutive to count twelve, instead of count two, thus increasing his

aggregate minimum sentence by two years and his aggregate maximum

sentence by five years.10 Id. Neither the Commonwealth nor the trial court

addressed Appellant’s double jeopardy claim.

       “[W]e have held that if a trial court errs in its sentence on one count in

a multi-count case, then all sentences for all counts will be vacated so that

____________________________________________


10 Appellant also alleges that the trial court’s imposition of an illegal sentence
is proof of judicial vindictiveness. Appellant’s Brief at 34. A claim of
vindictiveness is not a challenge to legality of the sentence; rather, it is a
waivable challenge to the discretionary aspects of the sentence.               See
Commonwealth v. Robinson, 931 A.2d 15, 22 (Pa. Super. 2007) (en banc).
Appellant failed to include this claim within his Rule 2119(f) statement and
meaningfully develop his argument. Therefore, although we liberally construe
his pro se brief, we hold Appellant waived this claim. See id.; see also
Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38 (Pa. Super. 2018),
appeal denied, 217 A.3d 793 (Pa. 2019).


                                          - 12 -
J-S23008-20



the court can restructure its entire sentencing scheme[]” if the invalidity of

the sentence would have affected the trial court’s sentencing on the remaining

counts. Commonwealth v. Bartrug, 732 A.2d 1287, 1289 (Pa. Super. 1999)

(citation omitted).     Furthermore, “a vacated sentence is a nullity and the

defendant is restored to the status of unsentenced; thus for purposes of

double jeopardy analysis the vacated sentence does not limit the sentencing

court.”   Commonwealth v. Johnson, 967 A.2d 1001, 1006 (Pa. Super.

2009) (citation omitted).

       When the Shaffer I Court vacated Appellant’s judgment of sentence,

the original sentence became a legal nullity, and the trial court was free to

impose any legal sentence without violating Appellant’s double jeopardy

rights.   See id.     Accordingly, the trial court’s July 6, 2015 judgment of

sentence did not impose an illegal sentence that violated Appellant’s double

jeopardy rights, and Appellant is not entitled to relief on this claim.11 See id.
____________________________________________


11 Furthermore, Appellant’s double jeopardy claim is premised on his belief
that his 2006 aggregate sentence was fourteen years and six months to forty
years based on how the trial court structured the consecutive sentences. See
Appellant’s Brief at 33-34. Appellant’s argument does not acknowledge the
plain language of the sentencing order, which states his “total sentence is
[sixteen] years, [six] months to [forty-five] years.” Order, 9/12/06, at 2.
After the trial court granted Appellant’s PCRA petition in part, the court
reduced his aggregate sentence to sixteen years to forty-five years. Order,
2/28/14. Appellant was resentenced to an aggregate sentence of sixteen
years to forty-five years’ incarceration. Order, 7/6/15, at 2. Appellant’s new
sentence was not greater than his February 28, 2014 amended sentence.
When the aggregate term of imprisonment did not increase upon
resentencing, a double jeopardy violation is not implicated. See, e.g.,
Commonwealth v. Sutton, 583 A.2d 500, 502-03 (Pa. Super. 1990)



                                          - 13 -
J-S23008-20



                  Discretionary Aspects of Sentence Claims

       Appellant also challenges the discretionary aspects of his sentence on

several grounds.       He argues that the trial court abused its discretion by

“mechanically” resentencing him to the same sentences that were previously

imposed without acknowledging any of Appellant’s rehabilitative progress

since the original sentencing hearing.             Appellant’s Brief at 21-22, 33-36.

Appellant specifically argues that the trial court “failed to place on the record

any specific redemptive item that weighed into its decision to arrive at the

sentence imposed.        The trial court simply stated that it had read the pre

sentence report and documents provided to him by [Appellant.]” Id. at 36

(formatting altered).

       The Commonwealth responds that the trial court had the benefit of a

PSI and “the law presumes that the [trial c]ourt was aware of the relevant

information regarding [A]ppellant’s environment and had weighed those

considerations along with any mitigating factors delineated in the sentencing

code.” Commonwealth’s Brief at 5 (citation omitted).              In its Rule 1925(a)

opinion, the trial court stated that Appellant’s challenges to the discretionary

aspects of his sentence were outside the scope of the remand for resentencing

and were thus without merit. Trial Ct. Op., 1/29/20, at 4.



____________________________________________


(declaring that “no double jeopardy violation is implicated where the
aggregate sentence upon resentencing does not exceed the original aggregate
sentence” (citation omitted)).


                                          - 14 -
J-S23008-20



     “[C]hallenges to the discretionary aspects of sentencing do not entitle

an appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Before reaching the merits of such

claims, we must determine:

     (1) whether the appeal is timely; (2) whether Appellant preserved
     his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
     2119(f)] concise statement of the reasons relied upon for
     allowance of appeal with respect to the discretionary aspects of
     sentence; and (4) whether the concise statement raises a
     substantial question that the sentence is inappropriate under the
     sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted). “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted).

     “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted).     “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Grays, 167 A.3d

793, 816 (Pa. Super. 2017) (citation omitted).



                                   - 15 -
J-S23008-20



      Appellant presents nine issues challenging his resentencing in his Rule

2119(f) concise statement, which we summarize as follows:

      1. The trial court imposed an illegal sentence that violated
      Appellant’s right against double jeopardy.

      2. The trial court erred in not appointing a psychological expert
      for Appellant in the SVP hearing.

      3. The trial court did not consider Appellant’s rehabilitative
      accomplishments during time Appellant was incarcerated.

      4. The trial court erred in not consider whether to impose some
      sentences concurrently instead of consecutively.

      5. The trial court erred by mechanically resentencing Appellant to
      his previous sentence without considering changed circumstances.

      6. The trial court based its sentence solely on the seriousness of
      the offenses.

      7. The trial court erred by mechanically resentencing Appellant to
      his previous sentence without considering Appellant’s claim that
      his previous sentence was illegal.

      8. The trial court erred by designating Appellant a SVP.

      9. The trial court erred in its calculation of the offense gravity
      score for the charge of rape of a child.

Appellant’s Brief at 21-22.

      Appellant's appeal is timely. We next determine whether Appellant has

preserved his claims. Issues one, two, three, four, five, seven, and eight have

been preserved as they were included in Appellant’s post-sentence motion.

See Post-Sentence Mot., 7/30/18, at 1-5. We conclude that Appellant waived




                                    - 16 -
J-S23008-20



issues six and nine because they were not presented in his post-sentence

motion. See Malovich, 903 A.2d at 1251.

      We resolved some of Appellant’s preserved claims above; specifically,

issues one, two, and eight concerning his SVP hearing and double jeopardy

claims. However, Appellant’s fourth issue, the claim that the sentencing court

erred by imposing consecutive rather than concurrent sentences, does not

ordinarily   present   a   substantial   question   for    our   review.   See

Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015) (en

banc) (stating “[a] court’s exercise of discretion in imposing a sentence

concurrently or consecutively does not ordinarily raise a substantial question.”

(citation omitted)). Appellant claims in issues three, five, and seven that the

trial court mechanically reimposed his prior sentence without considering

mitigating evidence and Appellant’s rehabilitative progress since his original

sentencing. Accordingly, Appellant’s issues present a substantial question for

our review. See Commonwealth v. Serrano, 150 A.3d 470, 473-74 (Pa.

Super. 2016) (holding that a resentencing court should not mechanically

reimpose the previous judgment of sentence without making an independent

reevaluation of the Sentencing Code’s criteria).

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its


                                     - 17 -
J-S23008-20


      judgments for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted). “Additionally, our review of the discretionary aspects of a sentence

is confined by the statutory mandates of 42 Pa.C.S. §§ 9781(c) and (d).” Id.

      Subsection 9781(c) provides:

      (c) Determination on appeal.—The appellate court shall vacate the
      sentence and remand the case to the sentencing court with
      instructions if it finds:

         (1) the sentencing court purported to sentence within the
         sentencing   guidelines   but   applied  the   guidelines
         erroneously;

         (2) the sentencing court sentenced within the sentencing
         guidelines but the case involves circumstances where the
         application of the guidelines would be clearly unreasonable;
         or

         (3) the sentencing court sentenced outside the sentencing
         guidelines and the sentence is unreasonable.

      In all other cases the appellate court shall affirm the sentence
      imposed by the sentencing court.

42 Pa.C.S. § 9781(c).

      In reviewing the record, we consider the provisions of subsection

9781(d):

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.


                                     - 18 -
J-S23008-20



42 Pa.C.S. § 9781(d).

       Where a sentence is imposed within the guidelines, we may only reverse

the trial court if we find that the circumstances of the case rendered the

application of the guidelines “clearly unreasonable.” Raven, 97 A.3d at 1254

(citing 42 Pa.C.S. § 9781(c)(2)). Our review of the reasonableness is based

upon the factors contained in 42 Pa.C.S. § 9781(d) and the trial court’s

consideration of the general sentencing standards contained in 42 Pa.C.S. §

9721(b).12 See Commonwealth v. Baker, 72 A.3d 652, 663 (Pa. Super.

2013).

       “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and character of the offender.”

Commonwealth v. Rush, 162 A.3d 530, 544 (Pa. Super. 2017) (citation and

quotation marks omitted). Further, where a PSI exists, “we shall presume

that the sentencing judge was aware of the relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.”     Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa.

Super. 2018) (citation omitted), appeal denied, 206 A.3d 1029 (Pa. 2019).
____________________________________________


12 Section 9721(b) states that “the sentence imposed should call for
confinement that is consistent with the protection of the public, the gravity of
the offense as it relates to the impact on the life of the victim and on the
community, and the rehabilitative needs of the defendant.” 42 Pa.C.S. §
9721(b).


                                          - 19 -
J-S23008-20



     We have also explained:

     When a sentence is vacated and the case is remanded to the
     sentencing court for resentencing, the sentencing judge should
     start afresh. Reimposing a judgment of sentence should not be a
     mechanical exercise. Given the important nature of the interests
     involved, the judge at the second sentencing hearing should
     reassess the penalty to be imposed on the defendant-especially
     where defense counsel comes forward with relevant evidence
     which was not previously available. Thus, [defendant’s] conduct
     since the prior sentencing hearing is relevant at resentencing. The
     sentencing judge must take note of this new evidence and
     reevaluate whether the jail term which appellant received is a just
     and appropriate punishment.

Serrano, 150 A.3d at 473 (citations omitted and some formatting altered).

The Serrano Court vacated the judgment of sentence and remanded for

another resentencing when the sentencing judge on the prior remand stated

on the record that he viewed his role at the resentencing hearing was not to

exercise independent judgment, and instead referred to the original

sentencing judge’s sentence several times. Id. at 474.

     Here, at sentencing, the trial court stated:

     [Appellant,] I’ve read every page of your Pre-Sentence Report
     there are 14 narrative pages, computation, and sentencing
     guidelines, sentencing recommendation to the [c]ourt, a host of
     letters from you and others on your behalf. A several page
     document called Allocution, several page document called
     Defendant’s Versions of Offenses, Closing Statement for June 25,
     2014 Re-Sentencing. I have Closing Statement for June 25 Re-
     Sentencing – multiple pages. I have letters, I have False or
     Misleading Information Used Against Defendant Listing of
     Objections and Responses to Them Parts 1, 2, and 3. I have all
     that information and I read every bit of it.

     [Appellant], you were originally sentenced by Judge Conway.

                                *     *      *

                                    - 20 -
J-S23008-20


      You have nine years, five months and twenty six days of credit
      toward whatever sentence I do impose. You did plead guilty,
      which I do take to your credit, sir.

      You can’t read what you did to this young woman without feeling
      nauseated by the acts. You contend that you told her all the time
      if she was uncomfortable to tell somebody else what was going
      on. That was one of the themes that you stressed in all your
      papers that you sent to me. I don’t know whether you think that
      made it okay. You were found to be a sexually violent predator.
      This was a one and a half year series of offenses against a 12 or
      13 year old girl. Just horrible. Horrible.

N.T. Sentencing Hr’g, 7/6/15, at 8-9.

      Following our review, we discern no merit to Appellant’s argument that

the trial court mechanically reimposed the previous sentence and failed to

consider his individual circumstances. Our review of the record indicates that

the trial court was informed by Appellant’s updated PSI, which it reviewed

prior to sentencing, and was aware of and properly weighed the mitigating

sentencing factors. See Conte, 198 A.3d at 1177; Serrano, 150 A.3d at

473-74. Moreover, the trial court stated its reasoning on the record and was

not required to give a lengthy explanation for its sentence. See Rush, 162

A.3d at 544. Accordingly, having reviewed the parties’ arguments, the trial

court’s reasoning, and the record, we find no merit to Appellant’s claims that

the trial court abused its discretion in imposing an aggregate sentence of

sixteen to forty-five years’ imprisonment upon resentencing.     Accordingly,

Appellant’s challenge to the discretionary aspects of his sentence fails. See

Raven, 97 A.3d at 1253.




                                    - 21 -
J-S23008-20



                     Denial of Post-Sentence Motion Claim

        Lastly, Appellant claims that the trial court erred in denying his July 15,

2015 post-sentence motion.           Appellant’s Brief at 37-40.   In that motion,

Appellant argued that the December 14, 2012 and February 28, 2013 orders

amending his prior sentence violated the prohibition against double jeopardy

and were illegal under 42 Pa.C.S. § 5505.           Id. at 37-40.    As discussed

previously, when this Court vacated Appellant’s previous sentence in Shaffer

I, that sentence became a legal nullity. See Johnson, 967 A.2d at 1006.

Furthermore, our review is limited to the issues encompassed within the

remand order concerning Appellant’s resentencing. See Rominger, 199 A.3d

at 975; see also Anderson, 801 A.2d at 1266. Because Appellant’s post-

sentence motion challenges the original sentence and not the sentence

imposed following remand, that claim is not properly before this Court. See

id.13    For the foregoing reasons, we affirm the trial court’s judgment of

sentence.

        Judgment of sentence affirmed.




____________________________________________


13 Appellant further argues that the trial court erred in denying his post-
sentence motion with respect to his claim that the July 6, 2015 sentence
violated his plea agreement. Appellant’s Brief at 37-38. We addressed this
claim above.


                                          - 22 -
J-S23008-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/20




                          - 23 -